NOTE: This order is nonprecedential.

  ijliniteb ~tate5 QCourt of ~peaI5
         for !be jfeberaI QCircuit

      ACROW CORPORATION OF AMERICA,
              Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee,
                         AND

          MABEY BRIDGE & SHORE, INC.,
               Defendant-Appellee.


                       2011-5035


    Appeal from the United States Court of Federal
Claims in case no. 10-CV-682, Judge Christine O.C.
Miller.


                     ON MOTION


                      ORDER
   Upon consideration of Acrow Corporation of America's
motion to dismiss its appeal,
   IT Is ORDERED THAT:
ACROW CORP OF AMERICA v. US                                         2
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


      JUl 21 2011                      /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Thomas A. Coulter, Esq.
    David Z. Bodenheimer, Esq.
    Lartease M. Tiffith, Esq.
s21
      Issued As A Mandate:    ~Jll=L....::2=-1_2_01_1___

                                                         FILED
                                                u.s. COORT OF APPEALS FOR
                                                  THE FEDERAL CIRCUIT

                                                     JUL 272011
                                                       JANHORBAlY
                                                          ClERK